Exhibit 10.3


FIRST BANCORP




[Date]


[Name of officer]
[Address]


Dear [Officer]:


First Bancorp, a North Carolina corporation (together with its subsidiaries, the
“Company”), has determined to apply to participate in the Capital Purchase
Program (the “Program”) established by the U.S. Department of the Treasury (the
“Treasury”) pursuant to the Emergency Economic Stabilization Act of 2008 (the
“Act”).   As a condition to the Company participating in the Program, the
Company is required, among other things, to agree to adhere to certain
provisions regarding executive compensation paid by the Company to certain of
its executive officers, which may include you.  The purpose of this letter
agreement is to confirm your agreement to consent to and accept these provisions
to the extent applicable to you.


By executing this letter, and in consideration of the benefits you will receive
as a result of the Company’s participation in the Program, you hereby agree that
to the extent necessary for the Company to comply fully with the provisions of
Section 111(b) of the Act and the rules and regulations promulgated thereunder:


 
1.
You hereby agree to return to the Company, promptly upon demand, any bonus or
incentive compensation paid to you based on statements of earnings, gains or
other criteria that are later proven to be materially inaccurate, as required by
Section 111(b)(2)(B) of the Act and the rules and regulations adopted
thereunder.   Without in any way limiting the generality of the immediately
preceding sentence, you acknowledge that the provisions of Section 111(b)(2)(B)
of the Act apply to any bonus or incentive compensation paid by the Company to
you while you are a “senior executive officer” (as defined by Section 111(b) of
the Act and the rules and regulations promulgated thereunder) (a “Senior
Officer”) during the period that the Treasury holds an equity or debt position
in the Company acquired under the Program (the “Investment Period”).  You
acknowledge and agree that your obligation hereunder to return any bonus or
incentive compensation shall be interpreted in accordance with the provisions of
Section 111(b)(2)(B) of the Act and the rules and regulations promulgated
thereunder.



 
2.
You hereby renounce and forever waive any right you may have under any agreement
with the Company or otherwise to receive any “golden parachute payment” from the
Company, as contemplated by Sections 111(b)(2)(C) and 302(b) of the Act and the
rules and regulations promulgated thereunder.  Without in any way limiting the
generality of the immediately preceding sentence, you acknowledge that a “golden
parachute payment,” as such term is used in Sections



 
 

--------------------------------------------------------------------------------

 


111(b)(2)(C) and 302(b) of the Act and the rules and regulations promulgated
thereunder, generally means any payment (a) in the nature of compensation to (or
further benefit of) you during the Investment Period (and if the Company is
acquired, until the first anniversary following the acquisition to the extent
required by the rules and regulations promulgated by the Treasury pursuant to
Section 111(b) of the Act) and while you are a Senior Officer, (b) made on
account of an “applicable severance of employment” with the Company (generally
defined under Section 302(b) of the Act to mean any severance from employment by
reason of any involuntary termination of your employment by the Company or in
connection with any bankruptcy, liquidation or receivership of the Company) and
(c) to the extent that the aggregate present value of all such payments equals
or exceeds an amount equal to three times your “base amount” as determined
pursuant to Section 280G of the Internal Revenue Code of 1986, as amended (the
“Code”), and the rules and regulations promulgated thereunder.  You acknowledge
and agree that your renunciation and waiver of any “golden parachute payment”
hereunder shall be interpreted in accordance with the provisions of Sections
111(b)(2)(C) and 302(b) of the Act, Section 280G of the Code and the rules and
regulations promulgated thereunder.


 
3.
You hereby acknowledge that in accordance with Section 111(b)(2)(A) of the Act
and the rules and regulations adopted thereunder, the Company’s compensation
committee (or other committee acting in a similar capacity) is required
periodically to review the Company’s incentive compensation arrangements with
its senior risk officers (or other personnel acting in a similar capacity) to
ensure that these arrangements do not encourage Senior Officers to take
unnecessary and excessive risks that threaten the value of the
Company.  Notwithstanding any prior agreement between you and the Company, you
hereby agree to accept any changes made by the Company to its incentive
compensation arrangements as a result of these periodic reviews.



You acknowledge that the Company is relying on your agreements contained herein
to elect to participate in the Program. This letter agreement expressly amends
any inconsistent provisions contained in any employment or other agreement
between you and the Company or in any compensatory plan or program maintained by
the Company.  To the extent not subject to federal law, this letter will be
governed by and construed in accordance with the laws of the State of North
Carolina.  This letter may be executed in two or more counterparts, each of
which will be deemed an original.  A signature transmittal by facsimile or other
electronic device will be deemed an original signature.


(remainder of page left blank intentionally)
 
2


 
 

--------------------------------------------------------------------------------

 




Please confirm your agreement to the foregoing by signing a copy of this letter
where indicated below and returning one fully-executed copy of this letter to
us.



 
Sincerely,
         
[Chairman of Compensation Committee]
 
Chairman, Compensation Committee
 
First Bancorp





Agreed and Accepted as of
the date set forth above:




_____________________________
Name: [Name of Officer Typed Here]




3
 
 